Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
                                               Status of the Application
1.  Claims 1-20 are pending and considered for examination.
                                                         Priority
2.  This application filed on May 20, 2020 is a 371 of PCT/EP2018/081086 filed on November, 21, 2018 which is a CON of US 15/820,475 filed on November, 22, 2017.
                                                Objection to the specification
3.     The disclosure is objected to because of the following informalities:
A.  The use of the term (fluorescent dyes in para 0082), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The fluorescent dyes in the specification (para 0082) are not followed by their generic name.
             B.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.   Nucleotide and/or amino acid sequences appearing in the drawings (see Fig. 7A-7B) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A. Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the B region, the A region " in line 1-3.  Claim 7 recites the limitation "the flanking A and/or B region nucleotides " in line 2-3.  Claim 9 recites the limitation "the A region" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim 1 upon which the instant claims do not recite the extended primer comprises A and B regions and it is not clear what the limitations the A region and the B region refer to in claim 1. Further it is not clear whether the quotation marks (“A”, “B” and “C”) are required limitations of the claims are not because the quotation marks do not add any structural limitations to the extended primer.
B. Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 16 recites ‘both strands of the target nucleic acid and/or a single strand of the target nucleic acid. The metes and bounds of the claim are unclear and indefinite because the target nucleic acid recited in claim 1 do not have support for the target nucleic acid comprising double strands (two strands) or a single strand. It is not clear what the limitations are referring to in claim 1 upon which they depend.
C. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the unextended primer”, the extended primer”, in step (a) of the claim. There is insufficient antecedent basis for this limitation in the claim because the step (a) (ii) recites an asymmetric primer pair and the preceding lines of the claimed limitations do not have support for said limitations. It is not clear and indefinite if the asymmetric primer pair comprises unextended primer and extended primer or do they refer to additional primers. Further, Claim 1 recites the limitation "the target nucleic acid”, in step (a) of the claim. There is insufficient antecedent basis for this limitation in the claim because the step (a) (i) recites a nucleic acid sample. It is not clear and indefinite whether the limitation is referring to a target nucleic acid in the sample or a target nucleic acid.
Double Patenting
5A.    A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,513,730. This is a statutory double patenting rejection.
5B. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/efs/ guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,513,730 (hereafter the ‘730).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 SPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-14 and 16-20 are generic to all that is recited in claims 1-29 of the patent ‘730, that is, the instant claims are anticipated /obvious over the claims 1-29 of the patent ‘730. Specifically the method steps for production of single stranded DNA amplicons via an asymmetric polymerase chain reaction comprising subjecting an initial PCR reagent mixture comprising asymmetric primer pair, nucleic acid sample, thermostable DNA polymerase and PCR reagents to a first phase thermal cycling to produce intermediate mixture, subjecting the intermediate mixture to a second phase of thermal cycling to produce a final mixture of single stranded DNA amplicons are within the scope of the claims 1-29 of the patent ‘730. The instant claims are considered obvious over the claims 1-29 of the patent ‘730 because the instant claims are generic to the claims in the patent ‘730. Thus the claims in the patent ‘730 encompass the instant claims and are coextensive in scope. Thus the instant claims are rejected under obviousness-type of double patenting.
                                     Claim Interpretation
6.   Claims 2-3, 7 and 18 recite ‘optionally’ . The term optionally is not a required limitation in the claims, thus the limitations followed by the term optionally are not considered as required limitations of the claim. The asymmetric primer pair is interpreted as comprising an extended and unextended primer.
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhang et al. (US 2010/151448). 
Zhang et al. teach a method of claim 1, 10-11, for production of single stranded DNA amplicons comprising:
a) subjecting an initial mixture comprising a nucleic acid sample, an asymmetric primer pair comprising an extended (gene specific primer having 5’ tail) and unextended primer  (gene specific primer without a tail), a thermostable DNA polymerase and PCR reagents to a first phase of thermal cycling under amplifying PCR conditions comprising a first (denaturation) temperature, a second (annealing) temperature and a third (extension) temperature to produce an intermediate mixture comprising DNA amplicons extended temperature to produce an intermediate mixture comprising DNA amplicons extended from both the extended and unextended primers to form double stranded DNA amplicons if a target nucleic acid is present in the sample (0019-0029, para 0047, table 1, para 0057-0070, table 2-5;  indicating asymmetric primer pair comprising tail primer and target specific primer without tail and amplification reagents and conditions for first phase amplification of a target nucleic acid);
b) subjecting the intermediate mixture to a second phase of thermal cycling comprising a fourth (denaturation) temperature, a fifth temperature comprising a temperature below the Tm of the extended primer and above the Tm of the unextended primer and a temperature suitable for extension by the DNA polymerase, thereby producing a final mixture comprising single stranded DNA amplicons (para 0024-0029, example 1, para 0059-0070, table 2-5, second phase amplification reagents and conditions for amplification of a target nucleic acid).
With reference to claim 2, Zhang et al. teach that the step (a) is preceded by an initial denaturation period (table 4 indicating predenaturation period).
With reference to claim 3, Zhang et al. teach that the step (b) is followed by an additional extension period (table 4 indicating additional extension period).
With reference to claim 4, Zhang et al. teach that that the first and the fourth temperature and/or the third and fifth temperatures are the same (table 4 indicating denaturation temperatures are same for first and second phase thermal cycling).
With reference to claim 6, Zhang et al. teach that that the unextended primer does not have a 5’ tail (table 1 indicating primer without 5’ tail).
With reference to claims 7, Zhang et al. teach that the extended primer further comprises a C region (table 1 indicating PMB-0202042 having a C region).
With reference to claims 8-9, Zhang et al. teach that that the Tm of the extended primer is greater than the Tm of the unextended primer by at least 80 C and the Tm of the A region of the extended primer and the Tm of the unextended primer vary by no more than 30 C (table 1 indicating gene specific primer with tail and without tail having nucleotide difference that change the Tm greater than unextended or without tail primer).
With reference to claims 12-13 and 17-19, Zhang et al. teach that the nucleic acid sample is a test sample and control sample, wherein the sample is a biological sample or an environmental sample and the asymmetric primer pair comprises complementary sequences to bacterial or fungal DNA sequences (example 1 and 2, para 0045-0086).
With reference to claim 14, Zhang et al. teach that teach that the method comprises a multiplex PCR reaction (example 2, para 0071-0086).
With reference to claim 15, Zhang et al. teach that the PCR is performed in the absence of a generic primer (example 1, table 3, system C indicating absence of generic primer in PCR reaction).
With reference to claim 16, Zhang et al. teach that teach that the first phase results in exponential amplification of double stranded target nucleic acid and (para 0059-0070).
With reference to claim 20, Zhang et al. teach that teach that the method further comprises detecting the single stranded PCR amplicon (para 0061, 0068). For all the above the claims are anticipated.

Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/151448) in view of Kaboev et al. (Nucleic Acids Research, Vol. 28, No. 21, e94, page 1-2, 2000).
Zhang et al. teach a method for producing single stranded product as discussed above in section 7. However, with reference to claim 5, Zhang et al. did not teach extended primer comprising a complement of an inverted repeat sequence.
Kaboev et al. teach a hot-start PCR method for minimizing non-specific amplification products in amplification reactions wherein the method comprises a primer comprising stem-loop structure comprising 3’-end sequence complementary to the target nucleic acid sequence and  a 5’ end sequence comprises complementary to five to six nucleotides at 3’ end forming a self-complementary or hairpin structure  or complement of inverted repeat sequence at initial heating temperature the hairpin structure prevents it from serving as primer  and upon heating to annealing temperature it acquires a linear structure for primer extension (see abstract and paragraphs under introduction and materials and methods section on page 1).
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang et al. with target hairpin forming primer as taught by Kaboev et al. et al. to develop an improved method for detecting target nucleic acid in a sample. The ordinary person skilled in the art would have motivated to combine the method with the hairpin primer and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Kaboev et al. explicitly taught that the method suppresses nonspecific amplification and improves the detection of  a target nucleic acid in a PCR reaction (abstract and paragraph 1-2 under introduction section on page 1) and such a modification of the method would increase the sensitivity and specificity of detecting a target nucleic acid which is considered obvious over the cited art.
                                              Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637